Citation Nr: 0739232	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Feinberg, Associate Counsel


INTRODUCTION

The veteran served from October 1966 to August 1968.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Regional Office obtained a medical opinion.  The opinion 
was that the veteran had a congenital foot condition.  The 
opinion does not seem to comply with regulation and does not 
identify which diagnosis is the congenital diagnosis.  
Furthermore, it is not clear that the opinion complies with 
38 C.F.R. § 4.57.

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the veteran for an 
examination to be conducted by a 
podiatrist.  The examiner shall be 
provided a copy of the provisions of 
38 C.F.R. § 4.57.  After examination and a 
review of the claims file, to include the 
entrance and separation examinations, the 
examiner should determine (1) What are the 
most accurate diagnoses for the feet?  (2) 
Does the veteran have a congenital foot 
disorder?  (3) If there is a congenital 
foot disorder which diagnoses are 
congenital?  (4)  Based upon all the 
evidence of record, did a foot disorder 
preexist service (and if so which 
diagnoses)?  (5)  Based upon the evidence 
of record, is there evidence of a change 
in pathology during service? (6) Based 
upon the record, did a foot condition 
clearly and unmistakably preexist service? 
(7) Are the diagnoses of the feet 
indicative of defects or disease?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



